El Juez Asociado Señob AldRey,
emitió la opinión del tribunal.
Pedro Cruz Beyes fue demandado por Brockway Motor Truck Corporation of Porto Rico para que le pague $1,315.68 por la venta condicional que le kizo de un autocamión {truck). Condenado al pago interpuso esta apelación.
 El primer motivo que alega el apelante para que revoquemos la sentencia dictada contra él es que la corte inferior cometió error al admitir como prueba en el juicio once pagarés, violando así el artículo 4 de la Ley de Corporaciones Privadas.
Esos pagarés están firmados por Pedro Cruz a la orden de J. Octavio Seix & Co., Inc., y cada uno tiene un endoso firmado por Baúl Quevedo que dice “ J. Octavio Seix & Co., Inc., por R. Quevedo, tesorero.”
Dice el apelante que esos pagarés no debieron ser admi-tidos como prueba porque Raúl Quevedo, tesorero de J. Octavio Seix & Co., Inc., no estaba autorizado para hacer tal endoso sin la aprobación del presidente de la corporación, según aparece de los estatutos de la misma. Aunque ante la corte inferior se expusieron varias razones para que esos pagarés no fueran admitidos como prueba, sin embargo, la cuestión que ahora propone el apelante no fué alegada ante la corte inferior por lo que podríamos dejar de resolverla según resolvimos en el caso de Nadal v. Miranda, 27 D.P.R. 323. Sin embargo, el presidente de J. Octavio Seix & Co., Inc., declaró extensamente en el juicio sin que en ninguna parte de su testimonio manifestase que no autorizó al tesorero para que firmara dichos endosos o que tal autorización no estaba concedida.
Como segundo motivo del recurso se alega que la *751corte inferior cometió error al no aplicar a este caso la doc-trina legal expuesta en el artículo 463 del Código de Comercio. Según este precepto si se omitiere la expresión de la fecha en el endoso, no se transferirá la propiedad de la letra, y se entenderá como una simple comisión de cobranza. Aunque esa disposición legal se refiere a las letras de cambio, sin embargo, es aplicable a los pagarés a la orden porque el artículo 532 del mismo código dispone que las libranzas a la orden entre comerciantes y los vales o pagarés también a la orden que procedan de operaciones de comercio, producirán las mismas obligaciones y efectos que las letras de cambio, excepto la aceptación, que es privativa de éstas. La omisión de la fecha de un endoso en cuanto a que no transfiere la propiedad sólo crea una presunción controvertible de la exis-tencia de una comisión de cobro de los pagarés, cosa susceptible de ser destruida por prueba de la fecha de los endosos, según resolvimos en el caso de American Colonial Bank v. Camacho, 35 D.P.R. 958, ratificada en Brockway Motor Truck Corporation of Porto Rico v. Colón, 47 D.P.R. 640, haciendo referencia al de Noriega & Alvarez v. Cruz & Co., 33 D.P.R. 559. La fecha de los endosos en el caso presente fué pro-bada con la declaración que prestó en el juicio el Sr. Villavicencio, quedando así destruida la presunción antes mencio-nada, por lo que no hubo error en la corte inferior al admitir como prueba tales pagarés.
También alega el apelante que la corte inferior cometió error al estimar que el demandado no probó que la demandante obtuvo el contrato de venta condicional mediante fraude, como expuso como defensa en su contestación enmendada en el juicio.
El contrato de venta condicional del autocamión está fechado en San Juan el 10 de junio de 1929 a favor de la Brockway Motor Truck Corporation of Porto Rico y está firmado por el demandado Pedro Cruz y por dos testigos. El demandado reconoció como suya su firma en ese documento. El testigo Sr. Villavicencio, empleado de la deman-*752dante, declaró qne esa venta fué concertada con sn aprobación por nn empleado de la demandante, el Sr. Morey, qne antes lo había sido de J. Octavio Seix & Co., Inc. El principal testigo del demandado lo fné el Sr. Jacinto Octavio Seix, qnien manifestó qne el contrato de venta lo convino en Ponce su empleado Sr. Morey por cuenta de J. Octavio Seix & Co., Inc., y lo mandó en blanco con la firma del demandado a sn oficina de San Jnan, donde la demandante se apoderó del contrato y lo pnso a sn nombre. Pero de la prneba apa rece también qne entre la corporación J. Octavio Seix & Co., Inc., de la cnal es presidente Seix, y la demandante en este pleito, existían entonces varios litigios judiciales; qne dicho Sr. Seix estnvo ansente en Santo Domingo y Haití en el mes a qne se refiere el contrato de venta condicional y qne annqne el Sr. Seix declaró qne en esa fecha era empleado snyo el Sr. Morey, se presentó prneba docnmental respecto a qne entonces dicho empleado recibía sneldo de la demandante, lo qne trató de explicar Seix diciendo qne la demandante le pagaba por cuenta de J. Octavio Seix & Co., Inc. Tenemos qne hacer constar también qne J. Octavio Seix & Co., Inc., había estado vendiendo por algún tiempo vehícnlos de motor de la Brockway Motor Track Corporation of New York, la qne encomendó lnego sns negocios en esta isla a la deman-dante cnando snrgieron diferencias entre la corporación de Seix y la de Nueva York; y qne la venta del antocamión al demandado fné hecha en los momentos en qne Seix cesaba de venderlos y se encargaba de ese negocio la demandante. En vista de esos hechos y circunstancias y teniendo presente qne el frande no se presnme sino qne hay que probarlo clara y convincentemente, según hemos resuelto en varias oca-siones, no podemos decir qne la corte inferior cometió error al declarar qne no se probó el frande alegado por el demandado.
Dice por último el apelante qne la corte inferior erró también al apreciar qne la ley y los hechos están a favor de la demandante.
*753Por la enunciación de ese motivo de error pnede verse qne es consecnencia de los otros qne hemos considerado y resuelto en contra del apelante, de tal modo qne vnelve a analizar la prueba; sin qne el hecho de qne cnatxo meses después de celebrado el contrato de venta entregase el demandado el autocamión a J. Octavio Seix & Co., Inc., sin consentimiento de la demandante, pueda eximirlo del pago, según hemos resuelto en el caso de Román v. Martínez, 25 D.P.R. 654.

La sentencia apelada debe ser confirmada.